Exhibit 10.20

 

THIRD AMENDMENT

TO


PURCHASE AND SALE CONTRACT

 

            This Third Amendment to Purchase and Sale Contract (“Amendment”) is
made and entered into effective as of August 22, 2008, by and between ORP THREE
L.L.C., a Maryland limited liability company (“Seller”), and NIGHTHAWK
PROPERTIES, LLC, a Minnesota limited liability company, and OSPREY PROPERTIES
LIMITED PARTNERSHIP, LLLP, a Minnesota limited liability limited partnership
(collectively, “Purchaser”).

 


BACKGROUND

 

            Seller and Purchaser entered into a  Purchase and Sale Contract
dated August 12, 2008, as amended by a First Amendment to Purchase and Sale
Contract dated August 15, 2008 and a Second Amendment to Contract dated August
20, 2008 (collectively, the “Purchase Contract”).  Under the Purchase Contract,
Seller agrees to sell to Purchaser certain real estate legally described in the
Purchase Contract, located in the City of Burnsville, Dakota County, Minnesota,
known as the Raven Hill Apartments (the “Property”).  Capitalized terms not
defined herein, shall have the same meaning given such terms in the Purchase
Contract.

 

            Purchaser and Seller wish to modify and amend the Purchase Contract
to (a) provide a credit to Purchaser in exchange for a release of Seller by
Purchaser of liability for two (2) underground storage tanks on the Property,
(b) amend the Closing Date, (c) provide for a termination of the Feasibility
Period and (d) provide for the termination of certain Property Contracts. 

 


AGREEMENT

 

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties mutually agree as
follows:

 

1.                  Credit for UST Removal.  At Closing, Seller shall grant
Purchaser a credit against the Purchase Price in the amount of $150,000 to
compensate Purchaser for the expenses of removing and replacing the existing
underground storage tanks.  Purchaser agrees that (a) such credit of $150,000
shall constitute full payment, satisfaction, discharge and release of and from
all matters relating to the underground storage tanks at the Property and (b)
Seller shall have no liability or obligation to Purchaser or any third parties
with respect to (and Purchaser hereby releases Seller from any and all
liabilities and claims with respect to) any matter or claim relating to or
arising out of the underground storage tanks, including any release or discharge
of any oil or other hazardous substances from such underground storage tanks,
any soil or groundwater contamination relating to the underground storage tanks,
or any release or discharge therefrom.  Purchaser agrees to indemnify and defend
Seller from, and to hold Seller harmless from, any and all liabilities, claims,
causes of action and damages made or claimed by Purchaser or any third parties
(including any governmental or quasi-governmental authorities) relating to the
underground storage tanks or any discharge of any oil or other hazardous
substances from such underground storage tanks, excluding, however, any such
liabilities, claims, causes of action and damages which the Seller has actual
knowledge of and Purchaser does not have actual knowledge of as of the date
hereof.  This indemnity and release shall survive Closing.

2.                  Closing Date.   The words “August 29, 2008” in Section 5.1
(referring to the Closing Date) are hereby deleted and replaced with “September
23, 2008”.

3.                  Termination of Feasibility Period.  Purchaser hereby waives
its termination right pursuant to Section 3.2 of the Purchase and Sale Contract
dated August 12, 2008 between Seller and Purchaser.

4.                  Property Contracts Notice. Pursuant to Section 3.6 of the
Purchase Contract, the Purchaser hereby provides notice to the Seller that it
requires that all Property Contacts, except the Laundry Lease, be terminated at
Closing and Seller hereby acknowledges that this Section 4 constitutes the
Property Contracts Notice required under Section 3.6 of the Purchase Contract to
effectuate such termination requirement for Closing.

5.                  Ratification.  Except as modified by this Amendment, the
Purchase Contract is hereby ratified and confirmed in all respects.

6.                  Counterparts.  This Amendment may be executed in any number
of counterparts, each of which shall constitute an original but all of which
together with constitute one instrument. This Amendment shall not be effective
unless and until the same has been executed and delivered by all parties hereto
whether in one or more counterparts.  This Amendment may be executed by
facsimile or pdf signatures which shall be binding on the parties hereto, with
original signatures to be delivered as soon as reasonably practical thereafter.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]


 

IN WITNESS WHEREOF, to evidence their agreement to the foregoing, the parties
have duly executed this Amendment effective as of the date first indicated
above.

 

                                                SELLER:

 

ORP THREE L.L.C.,

a Maryland limited liability company

 

By:       ORP CORPORATION III,

            a Maryland corporation

Its:       Managing Member

 

By: /s/Michael J. Horbrook

            Name:  Michael J. Horbrook

Its: Senior Vice President

 

PURCHASER:

 

NIGHTHAWK PROPERTIES, LLC,

a Minnesota limited liability company

 

By:  /s/James R. Riley

Name:  James R. Riley

Its:  President

 

 

OSPREY PROPERTIES LIMITED

PARTNERSHIP, LLLP,

a Minnesota limited liability limited partnership

 

By:       Riley Family Corporation,

            its General Partner

 

By:  /s/James R. Riley

Name:  James R. Riley

Its:  President